Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 1 of 10 Page ID #359



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                          Case No. 3-16-cr-30075-SPM

JEFFREY ELLIOTT,

                    Defendant.

                       MEMORANDUM AND ORDER

McGLYNN, Circuit Judge:

      Pending before the Court is an amended motion for reduction in sentence

pursuant 18 U.S.C. § 3582 (c)(1)(A) brought by Jeffrey Elliott (“Elliott”), pursuant to

the First Step Act of 2018 (Doc. 43). Within the motion, Elliott seeks a reduction in

his sentence to time-served, or in the alternative, to home confinement. For the

reasons set forth below, the Court denies the Motion.

                      FACTUAL & PROCEDURAL BACKGROUND

      On June 22, 2016, Elliott was indicted by a grand jury on one count of unlawful

distribution of a mixture or substance containing cocaine, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C) (Doc. 1). On June 28, 2016, Elliott was arraigned on this

charge, the office of the federal public defender was appointed, a pretrial discovery

and motion practice order was entered, and the jury trial was scheduled for 8/29/16

(Docs. 6 - 9). On June 29, 2016, Daniel Cronin (“Cronin”) entered his appearance in

this matter (Doc. 13). On August 5, 2016, a change of plea hearing was scheduled for

August 9, 2016 (Doc. 14). On August 9, 2016, Elliott entered a plea of guilty and



                                     Page 1 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 2 of 10 Page ID #360



stipulated to the facts in the case (Docs. 16, 17). Sentencing was scheduled for

November 17, 2016 (Doc. 16).

          On October 6, 2016, a sealed presentence investigation report (“PSI”) was filed

with the notation that any objections were due within 14 days (Doc. 22). A revised

PSI was filed on October 31, 2016 (Doc. 25). On November 17, 2016, Elliott was

Committed to the U.S. Bureau of Prisons (“BOP”) for 96 months, to be followed by

three years of supervised release (Doc. 146). This Court determined that a variance

below the advisory guideline range of 151 to 188 months was justified (Sealed Doc.

31).

          On October 26, 2020, Elliott filed a pro se motion in this court for

compassionate release under the First Step Act (Doc. 34). On October 28, 2020, the

office of the federal public defender was appointed; however, on November 10, 2020,

the office sought leave to withdraw and requested the appointment of CJA counsel

(Docs. 36 – 38). On November 10, 2020, the Court granted the motion and on

December 2, 2020, Paul Sims entered his appearance as CJA counsel (Docs. 39, 42).

          On December 18, Elliott filed his amended motion to alter judgment pursuant

to 18 U.S.C. §3582 (Doc. 43). Within his motion, Elliott refers to the COVID-19

pandemic and claims to fall into several categories that put him at high risk of

suffering severe illness, were he to become infected (Id., p.2). He is African American

and asserts a history of hypertension and diabetes (Id.). Elliott is currently

incarcerated at FPC-Duluth, with a projected release date of 4/22/2023. 1




1   As of March 21, 2021, per https://www.bop.gov/inmatelocator/.


                                             Page 2 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 3 of 10 Page ID #361



      On January 8, 2021, the government filed its sealed response (Doc. 45).

                                  LEGAL STANDARD

      Under the First Step Act, inmates are authorized to bring their own motions

for compassionate release after first exhausting their administrative remedies with

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). A defendant may be eligible for

compassionate release if the Court finds “extraordinary and compelling reasons” to

warrant a sentence reduction. 18 U.S.C. § 3582(c)(1)(A). The Court also must find

that the requested sentence reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” Id.

      Congress has tasked the Sentencing Commission with compiling “what should

be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The

Commission has specified that certain circumstances surrounding the inmate’s

medical condition, age, and family situation will constitute extraordinary and

compelling reasons. See U.S.S.G. § 1B1.13. The Sentencing Commission also gives

the Director of the Federal Bureau of Prisons discretion to distinguish other grounds

that could be extraordinary and compelling enough to merit a sentence reduction,

either on their own or in combination with another listed condition. See id. at cmt.

n.1(D).

      Courts have also, in certain instances, taken it upon themselves to identify

non-enumerated grounds constituting extraordinary and compelling reasons for

compassionate release, even where the Bureau of Prisons has not done so. See, e.g.,

United States v. Halliburton, 2020 WL 3100089 (C.D. Ill. June 11, 2020)(finding


                                     Page 3 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 4 of 10 Page ID #362



extraordinary reasons where defendant had underlying health problems in

conjunction with the COVID-19 pandemic); United States v. Coles, 2020 WL 1976296

(C.D. Ill. April 24, 2020); United States v. Lewellen, 2020 WL 2615762 (N.D. Ill. May

22, 2020) (Noting court has joined “vast majority” of district courts in looking past

“guideposts” of §1B1.13 criteria to construe what constitutes extraordinary and

compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i) (quoting United States v.

Cardena, No. 09-CR-0332 (-11), slip op. at 6 (N.D. Ill. May 15, 2020) (ECF No. 1890)).

      If an inmate can show that one of the eligibility criteria is applicable, a court

must then assess whether a reduction would be appropriate under the statutory

sentencing factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court

must determine that the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

Defendant bears the burden of proving entitlement to relief under 18 U.S.C. §

3582(c)(1)(A)(i). See United States v. Gold, 459 F.Supp.3d. 1117 (N.D. Ill. May 6, 2020)

                                      ANALYSIS

      1. Extraordinary and Compelling Reasons

      District courts have a limited ability to modify an imposed term of

imprisonment. 18 U.S.C. § 3582 (c)(1)(A). Indeed, defendant must first exhaust all

administrative rights with the BOP before bringing a motion. Id. In this case, the

only applicable ground for modification is after a finding that: “(i) extraordinary and

compelling reasons warrant such a reduction” Id.

      General concerns about possible exposure to COVID-19 do not meet the criteria

for extraordinary and compelling reasons for a reduction in sentence set forth in the


                                      Page 4 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 5 of 10 Page ID #363



Sentencing Commission's policy statement on compassionate release. Gold, 459

F.Supp.3d at 1120. What does constitute extraordinary and compelling reasons has

been the topic of application notes, which lists three such examples that justify a

sentence reduction:

             (1) A terminal illness or other serious medical condition from
                 which he is not expected to recover;

             (2) Advanced age, or at least 65 years old;

             (3) Death or incapacitation in his immediate family, which would
                 leave him the only caregiver for a child, spouse or partner.

      Elliott does not satisfy any of the factual predicates listed by the Sentencing

Commission as constituting “extraordinary and compelling reasons” justifying

compassionate release. He is a 37 year old male who has not been diagnosed with a

terminal illness or other serious medical condition and he does not indicate any family

circumstances calling for him as a caregiver.

      2. Medical Condition

      Elliott does indicate certain underlying medical conditions that “put him at a

high risk of suffering severe illness, including death, from COVID-19”, including a

history of hypertension and diabetes (Doc. 43, pp. 2-3). However, other than statistics,

he has provided no information to support the contention that these conditions

severely increase his vulnerability to COVID-19 to the point that compassionate

release might be warranted (emphasis added).

      Elliott has attached limited medical records, but the government has produced

the records for the years 2016-2021 (Doc. 45-7, 8, 9). While the records confirm a

history of hypertension, it does not appear as if he is on any medications or receiving


                                      Page 5 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 6 of 10 Page ID #364



any treatment for the malady. As for the diabetes, it is also noted in the records along

with first degree relative with the history, but it does not appear as if he receives any

special treatment nor does he have any special dietary needs or restrictions.

      The medical records show that Elliott tested positive for COVID-19 November

24, 2020 (Doc. 43-1B). Additional records indicate that as of December 4, 2020, he

had completed his quarantine (Doc. 45-8). A notation on that date indicates that

Elliott was asymptomatic, although he claims to have suffered from body aches …

chills … sweats … shortness of breath … and he coughed up blood (Doc. 43, pp. 20,

21). There are no records for after December 4, 2020, but Elliott has provided records

that show he complained of symptoms between November 29, 2020 and December 1,

2020 (Doc. 48-1).

      In the unusual circumstances of the COVID-19 pandemic, courts have been

willing in certain instances to look beyond the enumerated list of extraordinary and

compelling reasons listed by the Sentencing Commission, particularly where

underlying medical conditions make defendants particularly susceptible to COVID-

19. Here, while Elliott does have certain underlying medical conditions that could

exacerbate his susceptibility to COVID-19, it is not clear that these conditions

severely increase his vulnerability to COVID-19 to the point that compassionate

release might be warranted. In other words, “the COVID-19 pandemic does not

warrant the release of every federal prisoner with health conditions that make them

more susceptible to the disease.” United States v. Sheppard, No. 09-30001, 2020 WL

2128581, at *2 (C.D. Ill. May 5, 2020). If that was all it took, the prisons would be

empty.


                                      Page 6 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 7 of 10 Page ID #365



         3. Bureau of Prisons

         Elliott is incarcerated at Duluth-FPC but does not provide any information

specific to that institution. Instead, he directs his complaints against the entire BOP

system claiming that COVID-19 poses acute risks to inmates and correctional staff

(Doc. 43, pp. 4-6). To support this contention, Elliott cites to the Centers for Disease

Control and Prevention and the New York Times (Id., p. 5). Elliott also refers to the

BOP website, but indicates that it was last visited on April 3, 2020, which is almost

one year ago (Id.).

         The government’s response provides more recent information on the BOP

response to COVID-19, which has been working hard to protect all inmates and staff

from contracting the virus at its facility (Doc. 45, p. 9). A protocol was established in

2012, and on March 13, 2020, BOP began following its action plan (Doc. 45, p. 10).

The following are relevant portions of the action plan as set forth on the BOP website.

2All   facilities test regularly to catch any outbreaks quickly. All staff and inmates have

been issued face masks and are strongly encouraged to wear an appropriate face

covering when social distancing cannot be achieved (Id. at 15). Group gatherings are

limited and numerous restrictions have been established with respect to access to the

commissary, laundry, showers, telephones and computers. Additionally, each facility

may have more limitations depending on the amount of cases at that facility.

         With respect to Dututh-FPC, where defendant is currently incarcerated the

government provided information from the website as of the date of filing its response



2   See https;//www.bop.gov/coronavirus/covid19



                                           Page 7 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 8 of 10 Page ID #366



on January 8, 2021 (Doc. 45, p. 10). At that time, one inmate was positive, there were

zero deaths, 198 inmates had recovered and 45 staff had recovered (Id.). As of March

22, 2021, there are currently no positive cases at Duluth-FPC. 3 Furthermore, the

data shows that 53 staff members and 43 inmates have been fully inoculated at

Duluth-FPC, with the BOP prepared to receive and administer to all willing inmates

as soon as it is made available. 4

        Elliott has provided no information as to how, were he released, travelling from

Minnesota to Illinois will be guaranteed to be COVID-19 safe and/or safer than the

confines of Duluth-FPC. Even courts that have expressly taken a “liberal view” of the

Sentencing Commission's policy statements have denied motions brought by inmates

housed in facilities with no evidence of widespread transmission and whose

individual risk factors were shared by “a host of other prisoners”. Gold, 459 F.Supp

at 1121.

        4. Threat to Community

       Even if the Court were to find that Elliott’s medical conditions, alone or in

conjunction with the COVID-19 pandemic, constituted extraordinary and compelling

reasons for a sentence reduction, the § 3553(a) factors and the requirement that the

defendant not be “a danger to the safety of any other person or to the community”

weigh against releasing him. This Court would be remiss if it did not look at

defendant’s criminal history to determine whether he remains a threat to the

community in its inquiry as to whether a sentence should be modified. See Federal


3See https://www.bop.gov/coronavirus/covid19
4This information was also obtained for the website, which indicates full time staff is inoculated first as
they come and go from the facilities and “present a higher vector for transmission”.


                                              Page 8 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 9 of 10 Page ID #367



Sentence Guideline, 1B1.13 (compassionate release allowed only when “the defendant

is not a danger to the safety of any other person or the community).

      Elliott has an extensive criminal history that started at the age of 18 with

misdemeanor offenses and escalated into felony offenses at the age of 21 (Sealed Doc.

25). In addition to drug offenses, Elliott was also convicted of two domestic battery

offenses (Id.). The present offense involved the distribution of cocaine mixture while

serving a period of probation (Id.) On January 2, 2020, his recidivism level was

reduced from high risk to medum risk, where he remains, which indicates that he is

not a great candidate for release and is still a danger to the community (Doc. 45-4).

He was last sanctioned by the BOP on May 22, 2017 for possessing unauthorized item

(Doc. 45-3).

      Based upon his current recidivism rate and his criminal history, Elliott does

not appear to be a viable candidate for sentencing modification. To the contrary, his

continued imprisonment is warranted. Additionally, to allow Elliott to be released

after serving less than two-thirds of his an already reduced 96-month sentence would

fail to provide just punishment for his offenses. See 18 U.S.C. § 3553(a)(2)(A). The

Court is concerned that such a short sentence would fail to deter Richardson from

further criminal conduct and, thus, would place the community at risk of additional

crimes. See 18 U.S.C. § 3553(a)(2)(B)-(C).

      5. Home Confinement

       In the alternative, Elliott seeks home confinement (Doc. 43). However, BOP

has sole discretion to transfer an inmate to home confinement (Doc. 45, p. 15). This

Court has previously addressed this issue and has held, “It is not the Court’s role to


                                     Page 9 of 10
Case 3:16-cr-30075-SPM Document 51 Filed 03/23/21 Page 10 of 10 Page ID #368



make determinations as to home confinement”. United States v. Redmond, 14-30109,

2020 WL 2063936 (S.D. Ill. 4/29/2020). As such, this is a moot argument.

                                  CONCLUSION

      The fact that Elliott has already survived COVID-19 is not a dispositive factor

in its analysis. Instead, this Order is based upon the totality of the circumstances

including his entire medical history, the Section 3553(a) factors, the nature and

circumstances of the offense and the history and characteristics of the defendant,

which all weigh in favor of denying Elliott’s motion. See 18 U.S.C. § 3553(a)(1).

      In light of the foregoing, this Court cannot find extraordinary and compelling

reasons justifying compassionate release nor can this Court determine that Elliott

would not present a threat if released. As such, the Amended Motion for Reduction

in Sentence pursuant to 18 U.S.C. § 3582 (C)(1)(A)(Doc. 43) is DENIED in its

entirety.

IT IS SO ORDERED.

DATED: March 23, 2021

                                        /s/ Stephen P. McGlynn_
                                        STEPHEN P. McGLYNN
                                        U.S. District Judge




                                     Page 10 of 10
